—In a custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Friedman, J.), dated September 10, 1993, which granted, without a hearing, the custodial grandmother’s motion to dismiss the petition.
Ordered that the order is affirmed, with costs.
Contrary to the mother’s contention, the Family Court did not err in dismissing her petition for a change of custody without first conducting a hearing. The mother did not make a sufficient evidentiary showing to warrant a hearing (see, Matter of Lynette L. v Richard K. A., 210 AD2d 1005; Matter of Wolfer v Dame, 207 AD2d 898, 899; Matter of Farmer v Dervay, 203 AD2d 795, 796; Matter of Acevedo v Commissioner of Social Servs., 184 AD2d 219; Alessandro v Alessandro, 172 AD2d 1078; David W. v Julia W., 158 AD2d 1). Joy, J. P., Hart, Goldstein and Florio, JJ., concur.